Case 1:21-cr-00191-JEB Document 23 Filed 06/18/21 Page 1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, § §

Plaintiff, §
§

vs. § Case No. 1:21-cr-00191-JEB-1
§
RYAN SCOTT ZINK, §
Defendant. §

JOINT MOTION FOR CONTINUANCE OF STATUS CONFERENCE

 

TO THE HONORABLE JAMES E. BOASBERG, UNITED STATES DISTRICT
JUDGE FOR THE DISTRICT of COLUMBIA:

COME NOW, Defendant RYAN SCOTT ZINK, and the United State of
America through their Counsel, and file this joint motion for continuance of status

conference, and would show following in support of this motion:

1. Undersigned Counsel have conferred and agreed it appropriate to
continue the status conference that is currently set for June 21, 2021.

2. Undersigned Counsel are engaged in the provision of discovery and
reciprocal discovery which is not completed. They continue to communicate and to
identify additional discovery. There is substantial digital discovery that needs to be
processed and produced by both parties.

3. Counsel have not reached the point where they are able to file motions
and litigate this case.

4. Undersigned Counsel requests a 90-day continuance.

This request is not being made for the purposes of delay, but rather so that
Case 1:21-cr-00191-JEB Document 23 Filed 06/18/21 Page 2 of 4

justice can be served. The parties acknowledge that any continuance granted in this
case is excludable under the Speedy Trial Act as delay resulting from a continuance
granted at the request of the parties because the ends of justice served by the

continuance outweigh the public interest in a Speedy Trial. 18 U.S.C. § 3161(h)(7)(A).

WHEREFORE, PREMISES CONSIDERED, the parties respectfully prays

this Court to grant this Joint Motion for Continuance of the Status Conference.

Respectfully submitted,

By:__/s/ Cynthia E. Orr
Cynthia E. Orr

CYNTHIA E. ORR*

Bar No. 15318350

GERALD H. GOLDSTEIN

Bar No. 08101000

GOLDSTEIN & ORR

3105S. St. Mary’s Street

San Antonio, Texas 78205
Telephone: 210-226-1463
Facsimile: 210-226-8347

Email: whitecollarlaw@gmail.com
Email: Gerrygoldsteinlaw@gmail.com

Attorneys for Defendant,
RYAN SCOTT ZINK

Ryan Be ae ~ 15:53 CDT)

RYAN SCOTT ZINK,
Defendant

 
Case 1:21-cr-00191-JEB Document 23 Filed 06/18/21 Page 3 of 4

By:_/s// Janant Iyengar
Janani lyengar

JANANI IYENGAR

Assistant United States Attorney
NY State Bar No. 5225990

555 Fourth Street, N.W., Room 9413
Washington, D.C. 20530

Telephone: 202-870-4487

Email: janani.iyengar@usdoj.gov

Attorney for the Government

CERTIFICATE OF SERVICE

 

I hereby certify that a copy of the above and foregoing has been electronically
delivered to Assistant United States Attorney Janani Iyengar, as a registered

participant to the CM/ECF document filing system, on this the 18th day of June 2021.

By: fs/ Cynthia E. Orr
Cynthia EK. Orr

 
Case 1:21-cr-00191-JEB Document 23 Filed 06/18/21 Page 4 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, § §
Plaintiff, §
§

VS. § Case No. 1:21-cr-00191-JEB-1
§
RYAN SCOTT ZINK, §
Defendant. §

ORDER
On this the day of , 2021, came to be considered

the Joint Motion for Continuance of the Status Conference, and the Court having

considered the same, hereby, orders this motion:

GRANTED. DENIED.

The new date for Status Conference will be:

 

SIGNED on this the day of , 2021,

 

THE HONORABLE JAMES E. BOASBERG
UNITED STATES DISTRICT JUDGE

 

 
